Citation Nr: 1608600	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Gibson









INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  He died in May 2013.  The Appellant is his son.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

When filing his formal appeal to the Board, dated in June 2014, the Appellant requested a hearing via live videoconferencing equipment.  He reaffirmed his desire for a hearing in an October 2014 communication to the Board.  He has a right to have this hearing prior to deciding the appeal of this claim.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a), 20.704 (2015).  Since the AOJ, rather than the Board, schedules this type of hearing, the Board must remand his claim to schedule his hearing.  38 C.F.R. §§ 20.700(e), 20.704, 20.1304 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing before a member of the Board at the earliest opportunity.  Notify the Appellant of the date, time, and location of this hearing, and place of copy of this notification in the claims file.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




